871 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Robert W. ALLINGTON.
No. 88-1596.
United States Court of Appeals, Federal Circuit.
Feb. 27, 1989.

Before NIES, PAULINE NEWMAN and MICHEL, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
In the matter of United States patent application Serial No. 415,276, invention of Robert W. Allington, the claims on appeal are claims 124, 125, 144, and 148.  We affirm the decision of the Board of Patent Appeals and Interferences, generally for the reasons set forth in the Board's opinion.